Order modified by adding to the amount to be paid into court interest on the sum of $1,500 from August 10, 1932, to the date of the payment into court, and by adding thereto the taxable costs and disbursements of the plaintiff Nellie Dalton from the commencement of her action down to the date of the payment into court, including her taxable costs and disbursements on this *880appeal, and by further providing that the plaintiff Isabelle Dalton, as administratrix, when substituted as defendant shall answer the complaint of the plaintiff Nellie Dalton within twenty days after service of a copy of the order to be entered hereon, and as so modified said order is affirmed. Hill, P. J., McNamee, Crapser and Bliss, JJ., concur; Rhodes, J., concurs except as to allowance of costs against the insurance association prior to the appeal, and dissents as to that.